UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
SERVICE EMPLOYEES                        )
INTERNATIONAL UNION                      )
NATIONAL INDUSTRY PENSION                )
FUND, et al.,                            )
                                         )        No. 17-cv-0942 (KBJ)
             Plaintiffs,                 )
                                         )
             v.                          )
                                         )
LTP GENERATIONS, LLC, et al.,            )
                                         )
             Defendants.                 )
                                         )


                MEMORANDUM OPINION REGARDING
        REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE

      On May 18, 2017, Plaintiffs Service Employees International Union National

Industry Pension Fund and its trustees (collectively “SEIU Fund”) commenced this

action against Defendants LTP Generations, LLC, d/b/a Oakgrove Springs Care Center

and LTP Heritage, LLC, d/b/a Oakhill Springs Care Center seeking, among other things,

delinquent benefit fund contributions, interest, and damages, pursuant to sections

502(a)(3) and 515 of the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. (See Compl., ECF No. 1, at ¶¶ 5–10, 30, 40.)

Defendants did not answer SEIU Fund’s complaint or defend this action in any way.

(See generally Docket, Case No. 17-cv-942.) Accordingly, on August 22, 2017, the

Clerk of the Court entered default. (See Clerk’s Entry of Default, ECF No. 8.)

      Currently pending before this Court is SEIU Fund’s motion for default judgment.

(See Pls.’ Mot. for Default Judgment (“Pls.’ Mot.”), ECF No. 8.) On June 4, 2018, this
Court referred the case for full case management to a Magistrate Judge, and the Clerk’s

Office randomly assigned the case to Magistrate Judge Robin M. Meriweather. (See

Min. Order of June 4, 2018; Min. Entry of June 4, 2018.) On March 14, 2019,

Magistrate Judge Meriweather published a 24-page Report and Recommendation

(“R&R”) recommending that this Court grant in part SEIU Fund’s motion. (See R&R,

ECF No. 9.) 1

          In the R&R, Magistrate Judge Meriweather engaged in a comprehensive analysis

of SEIU Fund’s motion. (See generally id.) The R&R first recommends the entry of a

default judgment as to Defendants’ liability, explaining that such a judgment is proper

because “[SEIU Fund] ha[s] pleaded a viable ERISA claim, and [Defendants] have not

opposed the entry of default or default judgment motion.” (Id. at 9.) 2 It further

recommends a finding that Defendants are jointly and severally liable. (See id. at 22–

23.)

          Next, Magistrate Judge Meriweather conducted an extensive review of the

damages that SEIU Fund alleged as a result of Defendants’ failure to comply with their

obligations to contribute to the benefit fund. Relying on a lengthy declaration of Kisha

Smith, SEIU Fund’s Contribution Compliance Manager, as well as spreadsheets from

payroll audits of Defendants, the R&R concludes that SEIU Fund has proven to a

“reasonable certainty” damages totaling $132,860.95 in unpaid contributions, interest,

liquidated damages, testing fees, and supplemental contributions for the 2012 and 2013

calendar years. (See id. at 12 (Table 1); see also id. at 11–15.) The R&R further finds


1
    The R&R is attached hereto as Appendix A.
2
 Page numbers herein refer to those that the Court’s electronic case filing system automatically
assigns.


                                                   2
that SEIU Fund has similarly proven damages totaling $283,755.34 for the Defendants’

failure to submit required reports and contributions from February 2013 through April

2018—a recommendation that is $5,877.13 less than the amount requested due to SEIU

Fund’s apparent double counting of the time period from February 2013 to May 2013.

(See id. at 17 (Table 2); see also id. at 15–18.) Magistrate Judge Meriweather also

considered SEIU Fund’s request for $6,550.50 in attorney’s fees and costs and found

that amount reasonable, recommending the full request be awarded in this case. (See id.

at 18–21.)

       Magistrate Judge Meriweather also considered SEIU Fund’s request for

injunctive relief, which included a request for a court order requiring Defendants to

submit outstanding reports for the period of January 2014 through April 2017, and to

pay “‘any additional amounts found due and owing following the production of the

reports.’” (Id. at 21 (quoting Pls.’ Mot. at 1); see also id. at 21–22.) She concluded

that such relief is permissible under ERISA section 1132(g)(2)(E) and is consistent with

the relief granted in similar ERISA cases in this district. (See id. at 21–22.)

Accordingly, the R&R recommends that this Court grant such relief. (See id.)

       Magistrate Judge Meriweather’s R&R specifically alerts the parties to the

requirement that any objections must be filed in writing within 14 days. (See id. at 24.)

It further informs the parties that any objections must “specifically identify the portion

of the report and/or recommendation to which objection is made, and the basis for such

objections.” (Id.) It also advises “that failure to file timely objections to the findings

and recommendations set forth in this report may waive [the parties’] right of appeal




                                             3
from an order of the District Court that adopts such findings and recommendation.”

(Id.) To date, no such objections have been filed.

       This Court concludes that Magistrate Judge Meriweather has thoroughly

considered the issues raised in this action, and, given that neither party has filed an

objection, this Court hereby ADOPTS the attached Report and Recommendation’s

findings and conclusions.

       Thus, as set forth in the accompanying Order, SEIU’s motion for default

judgment will be GRANTED IN PART, and SEIU will be awarded: (1) $416,616.29 in

unpaid contributions, interest, liquidated damages, and testing fees, and (2) $6,550.50

in attorney’s fees and costs. In addition, the Court will grant the requested injunctive

relief and order Defendants to: (1) submit the outstanding remittance reports for the

period from January 2014 through April 2017; and (2) remit any additional outstanding

contributions that are found as a result of these reports, consistent with the analysis set

forth in the R&R.



DATE: March 29, 2019                             Ketanji Brown Jackson
                                                 KETANJI BROWN JACKSON
                                                 United States District Judge




                                             4
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A
APPENDIX A